Citation Nr: 0714511	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-10 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for the claimed 
residuals of a right heel stress fracture.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

During a September 2002 Veteran Center evaluation, the 
veteran complained of having bad dreams related to his time 
of active service.  Upon examination, the veteran was 
diagnosed with sub-diagnostic PTSD.  Given the lack of 
clarity in this diagnosis, the Board is of the opinion that 
the veteran should be afforded a VA examination to determine 
if he suffers from PTSD that is related to his active 
military service.  

The Board also observes that, during the September 2002 
evaluation, the veteran reported that he was assigned to the 
7th Engineers for most of his tour in Vietnam and got 
assigned to the 9th Engineers late in his tour.  He reported 
working around the Da Nang area with the Seabees rebuilding 
Highway 1, clearing out hills, building bridges and tearing 
down hooches.  In performing his duties, he saw many vehicles 
get blown up.  

He reported being near a Korean compound one day around noon 
with his unit when a big round landed in the compound but did 
not explode.  He also reported passing through a burned out 
village and seeing an injured Vietnamese child who he 
attempted to help.  The surviving villagers tried to accuse 
the veteran of killing the child and a fellow soldier had to 
help the veteran escape the village.  As a result of this 
incident, the veteran reported he was fearful for his life.  

The veteran also reported being involved in a traffic 
accident while paving Highway 1.  He was driving a truck that 
ran a Vietnamese man off the road.  The Vietnamese man 
flipped down the mountainside and was killed.  The veteran 
reported as a result of the traffic accident, he was tried in 
civil court and sentenced to 2 months in the stockade at Da 
Nang.  

The RO contacted the veteran and requested that he provide a 
detailed description of his in-service stressors.  The Board 
notes that the veteran did not submit any stressor 
verification statement in response.  

Given the description of his in-service stressors, the Board 
finds that the veteran should be afforded another opportunity 
to submit a detailed information about his in-service 
stressors.  

If indicated, the RO should contact the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records) in order 
to verify an reported stressors and to obtain the unit 
records for his units (the 7th and 9th Engineers) and to 
conduct further unit research, if possible.  

As to the claimed right heel stress fracture, the Board notes 
that the veteran was seen for complaint of right ankle pain 
in the Achilles region in November 1969.  

Subsequent to service, during the September 2002 Veteran 
Center evaluation, the veteran reported that he suffered a 
stress fracture in his right foot during service and as a 
result he gets shooting pains in his right ankle that effects 
his balance.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

Given the in-service symptomatology and current complaints of 
pain, the Board is of the opinion that an examination is 
"necessary" to evaluate the claimed right heel stress 
fracture residuals.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit a listing of his claimed 
stressor events during service, to 
included detailed information about the 
events.  Then, the RO should undertake to 
attempt to verify alleged stressful 
events in service to include by 
contacting the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(previously U.S. Army Armed Services 
Center for Unit Records Research (CURR)) 
for assistance.  The RO should provide 
JSRRC with all pertinent information.  If 
the alleged stressors cannot be verified, 
that should be stated.  Unit histories 
should be provided if available.  

3.  Then the veteran should be afforded a 
VA examination in order to ascertain the 
nature and likely etiology of the claimed 
acquired psychiatric disorder.  The 
claims files must be made available to 
the examiner for review in conjunction 
with the examinations, for a proper 
understanding of the veteran's medical 
history.  If a diagnosis of PTSD is 
rendered by the VA examiner, then the 
specific stressor supporting such 
diagnosis should be identified.  

4.  The veteran also should be afforded a 
VA examination in order to ascertain the 
nature and likely etiology of the claimed 
right foot injury residuals.  The claims 
files must be made available to the 
examiner for review in conjunction with 
the examinations, for a proper 
understanding of the veteran's medical 
history.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner should opine as 
to whether the veteran has a current 
right foot disability that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that is due to the 
claimed injury or other event of his 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the claims of service connection for PTSD 
and right heel stress fracture in light 
of the entire evidentiary record.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



